DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US-9155310-B2), hereinafter Agrawal.
It is noted that the broadest reasonable interpretation of the claimed reducing substance being biological is considered to require the reducing substance to be an organic compound.	
Regarding Claim 1, Agrawal teaches an antimicrobial composition where copper salts (Col. 2 L. 7-19) are combined with organic acids (Col. 2 L. 25-28) which is the same as the claimed preparing a reducing agent solution containing a biological reducing substance.
Agrawal further teaches the use of glutamic acid as a functionalizing agent (Col. 9 L. 54 – Col. 10 L. 3) and that thiol functionalizing agents and thiol modifying agents can be used as well (Col. 12 L. 9-16). Therefore, the use of glutathione as a functionalizing agent would be obvious to a person having ordinary skill in the art, which is within the claimed the biological reducing substance being at least one selected from the group consisting of reduced glutathione, N-acetylcysteine, sodium ascorbate, sodium sulfite, and cysteine. 
Agrawal further teaches using the materials on marine coatings of cuprous oxide (Col. 8 L. 27-43) which would have been applied to articles, equipment, and components as well as floors or wall surfaces which are in a marine environment, which is the same as the claimed surface treatment method being for articles, equipment, components, indoor floors, or wall surfaces, in which copper or a copper alloy is used in whole or in part and treating the surface of the copper or the copper alloy with the reducing agent solution.

Regarding Claim 2, Agrawal teaches the claim elements as discussed above. Agrawal further teaches an example in which CuI particles are produced via extrusion and roller cooling followed by crushing into a powder (Col. 69 L. 64-Col. 70 L. 26) which is within the claimed the copper or the copper alloy is a wrought copper and copper alloy product.

Regarding Claim 6, Agrawal teaches the claim elements as discussed above. Agrawal further teaches the use of copper alloys including copper+zinc (Col. 3 L. 33-43) which is within the claimed the copper or the copper alloy is a Cu-Zn alloy, a Cu-Ni-Zn alloy, a Cu-Sn-Ni-An alloy, or a Cu-Si-Pb-P-Zn alloy.

Regarding Claim 8, Agrawal teaches the claim elements as discussed above. Agrawal does not explicitly disclose the claimed reduced glutathione in the reducing agent solution has a concentration of 0.5-2.0 mM.
Through routine experimentation to optimize the functionalizing ability of functionalizing agents (Col. 8 L. 66 – Col. 9 L. 8), a person having ordinary skill in the art could determine and use an optimal concentration of reduced glutathione of 0.5-2.0 mM which is the same as the claimed the reduced glutathione in the reducing agent solution has a concentration of 0.5-2.0 mM.

Regarding Claim 9, Agrawal teaches the claim elements as discussed above. Agrawal further teaches using the materials on marine coatings of cuprous oxide (Col. 8 L. 27-43), which is a Cu2O coating, which is within the claimed the copper or the copper alloy includes an oxide layer, and the oxide layer contains 80% or more of Cu2O and 20% or less of CuO.
Agrawal does not explicitly disclose the thickness of the marine coating of cuprous oxide.
Through routine experimentation to optimize the antimicrobial properties of marine coatings (Col. 8 L. 27-32), a person having ordinary skill in the art could utilize a thickness of the marine coating of cuprous oxide of 1 µm which is the same as the claimed the copper or the copper alloy includes an oxide layer, and the oxide layer contains 80% or more of Cu2O and 20% or less of CuO in an area from the surface of the oxide layer to 1 µm measured by XPS.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US-9155310-B2), hereinafter Agrawal, as applied to claim 1 above, and further in view of Koster (Indoor humidity and your family’s health), hereinafter Koster.
Regarding Claim 5, Agrawal teaches the claim elements as discussed above. Agrawal further teaches the applications of the functionalized antimicrobial particles including a number of conditions in indoor areas such as hospitals, doctors offices, and restaurants (Table 3) but is silent as to the relative humidity.
However, Koster teaches that an indoor relative humidity of 30-50% is the most comfortable  (Koster Par. 4) which is within the claimed the treating is performed at a relative humidity of 70% RH or less.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the surface treatment of Agrawal in a relative humidity of 30-50% for comfort (Koster Par. 4), as taught by Koster.

Claims 1-4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US-9155310-B2), hereinafter Agrawal, in view of Borkow et al. (Putting copper into action: copper-impregnated products with potent biocidal activities, hereinafter Borkow.
It is noted that the broadest reasonable interpretation of the claimed reducing substance being biological is considered to require the reducing substance to be an organic compound.	
Regarding Claim 1, Agrawal teaches an antimicrobial composition where copper salts (Col. 2 L. 7-19) are combined with organic acids (Col. 2 L. 25-28) which is the same as the claimed preparing a reducing agent solution containing a biological reducing substance.
Agrawal further teaches the use of glutamic acid as a functionalizing agent (Col. 9 L. 54 – Col. 10 L. 3) and that thiol functionalizing agents and thiol modifying agents can be used as well (Col. 12 L. 9-16). Therefore, the use of glutathione as a functionalizing agent would be obvious to a person having ordinary skill in the art, which is within the claimed the biological reducing substance being at least one selected from the group consisting of reduced glutathione, N-acetylcysteine, sodium ascorbate, sodium sulfite, and cysteine. 
Agrawal further teaches using the solution according to Agrawal combined with other applications where copper is used for antimicrobial effects (Col. 8 L. 27-43).
Borkow teaches the use of a copper fabric containing 20% copper fibers (P. 2 Par. 4) to achieve more than 2 logs of reduction of recoverable bacteria (P. 6 Par. 4 – P. 7 Par. 1).
It would be obvious to a person having ordinary skill in the art to use the copper fabric according to Borkow with the solution according to Agrawal since Agrawal invites the use of other copper based antimicrobial applications to be used with the solution according to Agrawal and the copper fabric according to Borkow has copper based antimicrobial effects.
The use of the copper fabric according to Borkow with the solution according to Agrawal would result in the claimed treating the surface of the articles, the equipment, the components, the indoor floors, or the wall surfaces with the reducing agent solution since the copper fabric according to Borkow would constitute at least an article or equipment in which copper or a copper alloy is used in whole or in part.

Regarding Claim 2, Agrawal as modified by Borkow teaches the claim elements as discussed above. Agrawal further teaches an example in which CuI particles are produced via extrusion and roller cooling followed by crushing into a powder (Col. 69 L. 64-Col. 70 L. 26) which is within the claimed the copper or the copper alloy is a wrought copper and copper alloy product.

Regarding Claim 3, Agrawal as modified by Borkow teaches the claim elements as discussed above. 
Agrawal as modified by Borkow teaches that the treating is performed on the surface of the article since the combination of the copper fabric according to Borkow and the solution according to Agrawal would result in contact between the surface of the copper fabric according to Borkow and the solution according to Agrawal.
As discussed above, Agrawal as modified by Borkow teaches the claimed the article is a porous body, since a fabric is a porous body.
As discussed above, Agrawal as modified by Borkow teaches the claimed the copper or the copper alloy is a fiber, a particle, or foil of copper or a copper alloy contained in the porous body.

Regarding Claim 4, Agrawal as modified by Borkow teaches the claim elements as discussed above. 
As discussed above, Agrawal as modified by Borkow teaches a copper fabric which is within the claimed the porous body is a woven fabric, a non-woven fabric, or a sponge.

Regarding Claim 8, Agrawal as modified by Borkow teaches the claim elements as discussed above. Agrawal does not explicitly disclose the claimed reduced glutathione in the reducing agent solution has a concentration of 0.5-2.0 mM.
Through routine experimentation to optimize the functionalizing ability of functionalizing agents (Col. 8 L. 66 – Col. 9 L. 8), a person having ordinary skill in the art could determine and use an optimal concentration of reduced glutathione of 0.5-2.0 mM which is the same as the claimed the reduced glutathione in the reducing agent solution has a concentration of 0.5-2.0 mM.

Regarding Claim 9, Agrawal as modified by Borkow teaches the claim elements as discussed above. Agrawal further teaches using the materials on marine coatings of cuprous oxide (Col. 8 L. 27-43), which is a Cu2O coating, which is within the claimed the copper or the copper alloy includes an oxide layer, and the oxide layer contains 80% or more of Cu2O and 20% or less of CuO.
Agrawal does not explicitly disclose the thickness of the marine coating of cuprous oxide.
Through routine experimentation to optimize the antimicrobial properties of marine coatings (Col. 8 L. 27-32), a person having ordinary skill in the art could utilize a thickness of the marine coating of cuprous oxide of 1 µm which is the same as the claimed the copper or the copper alloy includes an oxide layer, and the oxide layer contains 80% or more of Cu2O and 20% or less of CuO in an area from the surface of the oxide layer to 1 µm measured by XPS.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US-9155310-B2), hereinafter Agrawal, in view of Borkow et al. (Putting copper into action: copper-impregnated products with potent biocidal activities, hereinafter Borkow, as applied to claim 1 above, and further in view of Koster (Indoor humidity and your family’s health), hereinafter Koster.
Regarding Claim 5, Agrawal as modified by Borkow teaches the claim elements as discussed above. Agrawal further teaches the applications of the functionalized antimicrobial particles including a number of conditions in indoor areas such as hospitals, doctors offices, and restaurants (Table 3) but is silent as to the relative humidity.
However, Koster teaches that an indoor relative humidity of 30-50% is the most comfortable  (Koster Par. 4) which is within the claimed the treating is performed at a relative humidity of 70% RH or less.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the surface treatment of Agrawal as modified by Borkow in a relative humidity of 30-50% for comfort (Koster Par. 4), as taught by Koster.

Response to Arguments
Applicant’s arguments, see P. 4 Par. 11 - P. 5 par. 2, filed 04/07/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant’s arguments, see P. 5 Par. 3-6, filed 04/07/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 6, filed 04/07/2022, with respect to the 35 USC 102 rejections have been fully considered and are persuasive.  The 35 USC 102 rejections have been withdrawn. 
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
The argument that Agrawal does not teach the treatment of the surface of articles, equipment, components, indoor floors, or wall surfaces with the reducing agent solution is not convincing. As discussed in the rejection above, Agrawal teaches the application of the solution to surfaces having marine coatings which contain copper.
The argument that the Examiner switched interpretations of the term “treating” is not convincing. No explicit interpretation of the term was given, it was stated that Agrawal’s combining of copper salts and organic acids would be the same as the claimed preparation which included treating the surface of copper or a copper alloy with a reducing agent solution. The broadest reasonable interpretation of “treating” at a minimum encompasses causing the two substances under consideration to contact each other whether that is the copper salts and organic acids discussed regarding claim 1 or the solution which includes functionalized antimicrobial particles and the surfaces of indoor areas which have a range of relative humidities discussed regarding claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734